                 Case 2:18-cv-01106-MJP Document 10 Filed 10/17/18 Page 1 of 3



 1                                                             The Honorable Marsha J. Pechman

 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9   UNITED SPECIALTY INSURANCE                        NO. 2:18-cv-01106-MJP
     COMPANY, a Delaware corporation,
10                                                     PLAINTIFF’S NOTICE OF DISMISSAL
                     Plaintiff,                        PURSUANT TO FRCP 41(a)(1)(A)
11
             v.                                        CLERK’S ACTION REQUIRED
12
     TONQUIN, INC., dba JOKER PUB & GRILL,
13   SEAN KELLY, a single person, JOSEPH
     HOLLENBECK and KATIE HOLLENBECK,
14   individually and as husband and wife and the
     marital community composed thereof, and as
15   Co-Guardians for C. H., C. H. and H. H., their
     minor children,
16
                     Defendants.
17
18           Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff United Special Insurance Company
19   (“USIC”), by and through its undersigned attorneys, respectfully submits this Notice of
20   Dismissal as none of the defendants have filed an answer or motion for summary judgment.
21   \\
22   \\
23   \\
24   \\
25   \\

     PLAINTIFF’S NOTICE OF DISMISSAL PURSUANT TO FRCP              Williams, Kastner & Gibbs PLLC
                                                                   601 Union Street, Suite 4100
     41(a)(1)(A) - 1                                               Seattle, Washington 98101-2380
     (2:18-cv-01106-MJP)                                           (206) 628-6600

     6635339.1
                 Case 2:18-cv-01106-MJP Document 10 Filed 10/17/18 Page 2 of 3



 1           DATED this 17th day of October, 2018.

 2
                                                     s/ Eliot M. Harris
 3                                                   Eliot M. Harris, WSBA #36590
                                                     WILLIAMS, KASTNER & GIBBS PLLC
 4                                                   601 Union Street, Suite 4100
                                                     Seattle, WA 98101
 5                                                   Tel: (206) 628-6600
                                                     Email: eharris@williamskastner.com
 6
                                                     Attorneys for Plaintiff
 7                                                   United Specialty Insurance Company
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

     PLAINTIFF’S NOTICE OF DISMISSAL PURSUANT TO FRCP            Williams, Kastner & Gibbs PLLC
                                                                 601 Union Street, Suite 4100
     41(a)(1)(A) - 2                                             Seattle, Washington 98101-2380
     (2:18-cv-01106-MJP)                                         (206) 628-6600

     6635339.1
                 Case 2:18-cv-01106-MJP Document 10 Filed 10/17/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that I electronically filed the foregoing with the Clerk of the Court on
 3   the below date using the CM/ECF system, which will send electronic notification of such filing
 4   to all CM/ECF participants.
 5
             DATED this 17th day of October, 2018.
 6
                                                       s/ Eliot M. Harris
 7                                                     Eliot M. Harris, WSBA #36590
                                                       WILLIAMS, KASTNER & GIBBS PLLC
 8                                                     601 Union Street, Suite 4100
                                                       Seattle, WA 98101
 9                                                     Tel: (206) 628-6600
                                                       Email: eharris@williamskastner.com
10
                                                       Attorneys for Plaintiff
11                                                     United Specialty Insurance Company
12
13
14
15
16
17
18
19
20
21
22
23
24
25

     PLAINTIFF’S NOTICE OF DISMISSAL PURSUANT TO FRCP                 Williams, Kastner & Gibbs PLLC
                                                                      601 Union Street, Suite 4100
     41(a)(1)(A) - 3                                                  Seattle, Washington 98101-2380
     (2:18-cv-01106-MJP)                                              (206) 628-6600

     6635339.1
